STATE OF LOUISIANA



STATE      OF    LOUISIANA                                                 NO.   2022   KW   0341

VERSUS


RANDALL         KEITH    STREHLE                                                 JULY   5,   2022




In   Re:          Randall      Keith     Strehle,      applying      for   supervisory writs,
                  19th     Judicial       District        Court,     Parish      of   East    Baton

                  Rouge,    No.      DC - 21- 01916.




BEFORE:          McCLENDON,          WELCH,   AND    HESTER,   JJ.


        WRIT      DENIED.


                                                    PMC
                                                    JEW
                                                    CHH




COURT      OF    APPEAL,       FIRST    CIRCUIT




           DEPUTY   CLERK       OF   COURT
                  FOR    THE    COURT